DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 2, 4, and 7-14 are pending in the current application.
Claim 1 is amended in the current application.
Claims 3, 5, and 6 are canceled in the current application.

Response to Arguments
Applicant's remarks and amendments filed January 14, 2022 have been fully considered.
Applicant argues that Choi fails to teach a UV-curable composition consisting of an epoxy compound, an oxetane-based compound, a photoinitiator, and a photosensitizer as recited by newly amended claim 1.
This is not persuasive for the following reasons.  Choi’s barrier layer comprises a UV-curable (photo-curable) composition that includes an epoxy-based compound, an oxetane-based compound, and a cationic initiator for ultraviolet curing (Choi, Pgs 2-3, 5-10, Fig 5).  Choi’s barrier layer UV-curable composition does not include acryl-based compounds or acryl groups; Choi does not recite that any additional components are required in the UV-curable (photo-curable) composition; and Choi also discloses an embodiment that does not include any other optional components (Choi, 1-2. Barrier layer Pgs 4-10, Embodiment 1 Pg 10; Claim 4 Pg 12).  Therefore, Choi’s UV-curable (photo-curable) composition is considered to satisfy the transitional phrase “consisting of” (see MPEP 2111.03, II).  Choi remains silent regarding the UV-curable (photo-curable) composition including a photosensitizer, however, Fujinaga teaches 
Applicant argues that the applied prior art appears to only teach the use of photosensitizers in combination with acrylate-based compositions.
This is not persuasive for the following reasons.  Although Choi discusses an acrylic film and an acrylic adhesive (Choi, Pgs 10-11), these teachings of Choi do not pertain to the barrier layer 20 (i.e. the claimed protective layer) that comprises a UV-curable (photo-curable) composition that includes an epoxy-based compound from 40-80 parts by weight, an oxetane-based compound from 10-50 parts by weight, and a cationic initiator for ultraviolet curing (such as iodonium salts, i.e. a photoinitiator) (Choi, Pgs 2-3, 5-10, Fig 5).  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983).  See MPEP 2123, I.  Choi’s barrier layer 20 does not include an acrylate group or an acrylate compound, therefore, Choi’s barrier layer 20 is considered to satisfy the claim limitation “does not include an acrylate or an acrylic compound.”
Furthermore, although Fujinaga discusses acrylate groups and acrylate compounds that are used in the same composition as photosensitizers, Fujinaga does not disclose all the features of the presently claimed invention.  Fujinaga is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in 
Although Fujinaga discloses specific examples that include acrylate-based compositions, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  See MPEP 2123, II.  Fujinaga provides a broader disclosure that the photosensitizers improve the reactivity of cationic polymerization and/or radical polymerization (Fujinaga, [0154]).  Therefore, one of ordinary skill in the art would readily understand that Fujinaga’s photosensitizers are not limited narrowly to acrylate-based radical polymerizable compositions, but can be applied to any radical polymerizable compositions and any cationic polymerizable compositions (such as Choi’s barrier layer composition).  Fujinaga provides specific motivation for using photosensitizers within UV-curable compositions while making no restriction that the disclosed photosensitizers must be specifically combined with acrylate-based compositions.
In view of the foregoing, it is clear that modified Choi discloses a barrier layer UV-curable composition that does not include and does not require acryl-based compounds or acryl groups.
Applicant asserts that the claimed protective layer exhibits highly desirable properties of thermal expansion coefficient, storage modulus, and tensile modulus as claimed.  Applicant argues Fujinaga is utilized to teach these properties, but Fujinaga only produces these properties with an acrylate-based composition.
This is not persuasive for the following reasons.  Choi teaches the barrier layer exhibits excellent durability and excellent workability (Choi, Pg 10) and also can prevent crack generation caused by contraction and expansion of the polarizer (Choi, Pg 12).  Additionally, Fujinaga provides guidance at [0042]-[0043] and [0049] that cured epoxy compounds having specific structure achieve high elastic modulus and desirable properties.  Fujinaga does not identify that the acrylate-based compounds are the sole contributor to optimizing the aforementioned properties.  Therefore, one of ordinary skill in the art would have more than sufficient guidance to control, measure, test, and optimize modified Choi’s composition, thermal expansion coefficient, and modulus properties to achieve protective layers that reduce and prevent yellowing, suppresses shrinkage, retain adhesion, have excellent durability, have excellent transparency, achieve suitable mechanical strength, achieve suitable thermal stability, achieve suitable moisture barrier properties, possess weather resistance, exhibit suitable refractive index, have excellent dimensional stability, and have excellent optical durability (Fujinaga, [0040]-[0043], [0147], [0161], [0295], see MPEP 2143).   
Moreover, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As discussed above, modified Choi discloses a barrier layer UV-curable composition that does not include acryl-based compounds or acryl groups.  Modified Choi’s UV-curable composition is substantially similar to the protective layer photocurable composition disclosed within the specification as originally filed (Spec as originally filed, Pgs 20-32).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01, I.  Since modified Choi discloses a barrier layer formed of UV-curable composition that is substantially similar to the protective layer of the present invention, one of ordinary skill in the art would fully expect modified Choi’s barrier layer to exhibit substantially similar desirable properties as the present invention (see MPEP 2112.01, I & II).

Claim Interpretation
Claim 1 recites “crack incidence rate.”  This parameter is not defined by the claims; however, pages of 60-61 of the specification as originally filed provide a definition for “rate of crack occurrences.”  For the purposes of examination the claimed “crack incidence rate” is interpreted as “rate of crack occurrences” as set forth in the specification as originally filed on pages 60-61.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (KR 10-2016-0037811 A, herein English machine translation utilized for all citations) in view of Fujinaga et al. (KR 10-2015-0143866 A, herein English machine translation utilized for all citations).
Regarding Claims 1, 7, 8, 9, and 10, Choi teaches a polarizing plate 100 comprising a polarizer 10 and a barrier layer 20 (i.e. protective layer) disposed on at least one surface of the polarizer; where the barrier layer comprises a UV-curable (photo-curable) composition that includes an epoxy-based compound from 40-80 parts by weight, an oxetane-based compound from 10-50 parts by weight, and a cationic initiator for ultraviolet curing (such as iodonium salts, i.e. a photoinitiator as indicated by the specification as originally filed, Pgs 32, 49) from 1-10 parts by weight all relative to 100 weight parts of total composition (Choi, Pgs 2-3, 5-10, Fig 5).  Choi’s initiator content range substantially overlaps with the claimed range of 0.01-5 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Choi’s epoxy and oxetane content ranges yield a ratio range of epoxy:oxetane of 8:1 to 1:1.25 (8:1 to 4:5); this range is completely encompassed within the claim 10 range of 9:1 to 1:9, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).  Choi further teaches the epoxy-based compound preferably includes alicyclic epoxy compounds (as required by claim 9) (Choi, Pgs 5-8, [Chemical formula 1]-[Chemical formula 10]).  Choi discloses a barrier layer UV-curable composition that does not include acryl-based compounds or acryl groups; Choi’s UV-curable composition is substantially similar to the protective layer photocurable composition disclosed within the specification as originally filed (Spec as originally filed, Pgs 20-32).  Choi does not recite that any additional components are required in the UV-curable (photo-curable) composition and also discloses an embodiment that does not include any other optional components (Choi, 1-2. Barrier layer Pgs 4-10, Embodiment 1 Pg 10; Claim 4 Pg 12); therefore, Choi’s UV-curable (photo-curable) composition is considered to satisfy the transitional phrase “consisting of” (see MPEP 2111.03, II).  Choi further discusses that temperature-change-related crack generation can occur in polarizing plate devices, because of repeating contraction and expansion; however, the barrier layer 20 (protective layer) as discussed above relieves contraction and prevents crack generation (Choi, Pgs 12, Table 2, Figs 5, 6).

    PNG
    media_image1.png
    553
    570
    media_image1.png
    Greyscale

Choi – Figure 5
Choi teaches the barrier layer exhibits excellent durability and excellent workability (Choi, Pg 10) and also can prevent crack generation caused by contraction and expansion of the polarizer (Choi, Pg 12); but Choi remains silent regarding a photosensitizer in an amount of 0.01-5 parts by weight; remains silent regarding the protective layer (barrier layer) having a thermal expansion coefficient of 100 ppm/K or less at 80oC; remains silent regarding a tensile modulus of 1700 MPa or greater at 25oC; remains silent regarding a storage modulus of 1500 MPa or greater at 80oC; and remains silent regarding the polarizing plate having a contractile force of 3-10 N  (as required by claim 7) that also satisfies Equation A (as required by claim 8).
Fujinaga, however, teaches a polarizing plate comprising a polarizer and a protective layer disposed on one or both surfaces of the polarizer; where the protective layer comprises a curable composition that includes an epoxy-based compound and an oxetane-based compound (Fujinaga, [0001], [0007]-[0008], [0017], [0026], [0038]-[0039]).  Fujinaga further teaches the protective layer curable composition can comprise a photosensitizer to improve mechanical strength and improve adhesion between the protective layer and the polarizer, where the photosensitizer can be included in an amount of 0.1-20 parts by weight based on 100 parts of total curable composition (Fujinaga, [0154]).  Fujinaga’s photosensitizer range overlaps the claimed range (0.01-5 parts by weight), and therefore, establishes a oC to suppress shrinkage under high temperature and high humidity conditions, has elastic (tensile) modulus below 10,000 MPa at about 23oC to retain adhesion to a polarizer without peeling, and has storage modulus of 1,500 to 5,500 MPa at 80oC to also suppress shrinkage under high temperature conditions (Fujinaga, [0023], [0040]-[0043]).  Fujinaga’s modulus ranges are encompassed within the claimed ranges (storage modulus of 1,500 MPa or greater at 80oC; tensile modulus of 1,700 MPa or greater at 25oC), and are measured at substantially similar temperatures; therefore, Fujinaga’s ranges satisfy the claimed ranges (see MPEP 2131.03, II).  In view of the foregoing, one of ordinary skill in the art would have considered it obvious to control, measure, test, and optimize the composition and modulus properties to achieve protective layers that suppress shrinkage, retain adhesion, and exhibit a thermal expansion coefficient that renders obvious the claimed range of 100 ppm/K or less at 80oC (see MPEP 2144.05, II & MPEP 2143).  Furthermore, Fujinaga teaches a polarizing plate having the aforementioned protective layer that exhibits reduced shrinkage, maintained adhesion, and excellent dimensional stability after drying in an oven at 85oC for 120 hours (Fujinaga, [0147], [0161], [0282]-[0285]).  ).  In view of the foregoing, one of ordinary skill in the art would have considered it obvious to control, measure, test, and optimize the composition and modulus properties to achieve protective layers that suppress shrinkage, retain adhesion, and exhibit a thermal expansion coefficient that renders obvious the claimed range of 100 ppm/K or less at 80oC (see MPEP 2144.05, II & MPEP 2143).  Although Fujinaga’s dimensional stability is not measured at the same conditions and evaluated in the same manner as set forth in claims 7 and 8, one of ordinary skill in the art would have considered it obvious to control, measure, test, and optimize the polarizing plate composition, layer adhesion structure, and properties of a polarizing plate to achieve suppressed shrinkage, maintained adhesion, excellent dimensional stability; therefore, the teachings of Fujinaga are considered to establish a prima facie case of obviousness over the contractile force of claim 7 and inequality of Equation A of claim 8 (see MPEP 2144.05, II & MPEP 2143, Fujinaga, [0282]-[0285]).
Since Choi and Fujinaga both disclose polarizing plates comprising protective/barrier layers comprising epoxy-based and oxetane-based compounds, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Fujinaga’s prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01, I.  Since modified Choi discloses a barrier layer formed of UV-curable composition that is substantially similar to the protective layer of the present invention and achieves similar properties to prevent crack generation (Choi, Pg 12), one of ordinary skill in the art would fully expect modified Choi’s barrier layer to exhibit an FTIR spectrum that at least renders obvious Equation 1 and exhibits crack incidence rate of 10% or less of claim 1 (see MPEP 2112.01, I & II).
Regarding Claim 2, modified Choi further teaches the barrier layer has a thickness of 3-15 µm, and more preferably 5-8 µm (Choi, Pgs 3, 10).  Choi’s preferred thickness range is completely encompassed within the claimed range of 4-11 µm, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).
Regarding Claim 4, modified Choi further teaches the barrier layer glass transition temperature after curing is greater than 90oC to about 150oC (Choi, Pgs 3, 10).  Choi’s glass transition temperature range is completely encompassed within the claimed range of greater than 90 to 170oC, and therefore, completely satisfies the claimed range (see MPEP 2131.03, II).
Regarding Claim 11, modified Choi teaches the polarizing plate comprises a protective film 30 disposed on the polarizer 10 surface opposite that of the barrier layer 20 that can adhere to the polarizer 10 via an adhesive layer (Choi, Pg 10, Fig 5, Fujinaga, [0001], [0007]-[0008], [0169]-[0172]).  Modified Choi further teaches protective films should have elastic (tensile) modulus of above 3,300 MPa at about 23oC to suppress shrinkage under high temperature and high humidity conditions and below 10,000 MPa at about 23oC to retain adhesion to a polarizer without peeling (Fujinaga, [0023], [0040]-[0043]).  Fujinaga’s modulus range is encompassed within the claimed range (tensile modulus of 1,700 MPa or greater at 25oC), and is measured at a substantially similar temperature; therefore, Fujinaga’s range satisfies the claimed range (see MPEP 2131.03, II).
Regarding Claim 12, modified Choi further teaches the barrier layer is provided on at least one side of the polarizer (Choi, Pgs 1-4, 11-12).  One of ordinary skill in the art would have clearly envisioned operable polarizing plate embodiments comprising the barrier layer disposed on both surfaces of the polarizer in view of Choi’s general teachings, and also to achieve a polarizing plate that exhibits low moisture permeability, prevents iodine elution from the polarizer, and prevents corrosion that could be caused by eluted iodine (Choi, Pgs 2-4, see MPEP 2143).
Regarding Claim 13, modified Choi further teaches an adhesion layer 40 (i.e. gluing layer) disposed on the opposite surface of the barrier layer 20 that is facing the polarizer 10 (Choi, Pgs 3, 11-1, Fig 5).
Regarding Claim 14, modified Choi further teaches an image display device 200 comprising the polarizing plate 100 as discussed above for claim 1 (Choi, Pgs 1-2, 11-12, Fig 5).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/Eli D. Strah/Primary Examiner, Art Unit 1782